SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50469 Date of Report: July 19, 2010 GREENSHIFT CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-3148296 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) One Penn Plaza, Suite 1612, New York, NY (Address of principal executive offices) (Zip Code) (212) 994-5374 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Certificate of Incorporation On July 19, 2010, GreenShift Corporation (the “Company”) filed with the Secretary of State of the State of Delaware a certificate of amendment to the Company’s certificate of incorporation to give effect to a 1-for-10 reverse stock split (the “Reverse Split”) as of 6:00 p.m. on August 2, 2010. The Company has submitted to FINRA the requisite notification of the corporate action. There were 17,411,564,435 shares of Company common stock outstanding as of July 16, 2010, an amount which corresponds to an estimated 1,741,156,444 shares of Company common stock outstanding after completion of the Reverse Split. Item 9.01Financial Statements and Exhibits Exhibits 3-a Certificate of Amendment of Certificate of Incorporation filed on July 19, 2010, effective on August 2, 2010 at 6:00 p.m. Eastern Standard Time. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 20, 2010GREENSHIFT CORPORATION By:/s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
